Citation Nr: 0409228	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits.


REPRESENTATION

Appellant represented by:  Unrepresented

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  The veteran's daughter is the custodian of and acting 
on behalf of the veteran, who was determined to be 
incompetent for VA purposes by rating action of October 2001.  
The appellant is the veteran's estranged spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 special apportionment 
decision by the Chicago, Illinois VA Regional Office (RO).  
This case was before the Board in April 2001 when it was 
remanded for additional development. 

In January 2001, a hearing before the undersigned Veterans 
Law Judge was held at the Roanoke, Virginia RO.  A transcript 
of this hearing is of record.

Finally, the Board notes that this is a contested claim; as 
such, special procedural regulations are applicable.  Under 
38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. § 
19.101, upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  
Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  Further, 
if a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimant and the 
representative, if any, will be allowed to present opening 
testimony and argument; the appellant will then be allowed an 
opportunity to present testimony and argument in rebuttal.  
38 C.F.R. § 20.713(a).

The record in this case shows that both the appellant and the 
veteran were advised as to the RO's denial of an 
apportionment.  Both parties were also afforded the 
opportunity to attend a personal hearing and to otherwise 
provide argument.  Although it does not appear that the 
veteran was notified as to the substance of the appellant's 
substantive appeal, the decision herein, denying an 
apportionment, is fully favorable to the veteran.  Thus, 
there is no prejudice resulting from any deficiencies with 
regard to contested claims procedures.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant is the legal spouse of the veteran; they 
have been living separate and apart since May 1997.

3.  The veteran receives VA disability compensation benefits 
at the 100 percent rate.

4.  Since approximately June 1997, the veteran has not 
provided financial support to the appellant; however, she has 
been able to receive some financial assistance from her 
relatives.  Only some degree of financial hardship is shown 
to exist on her part.  

5.  No reasonable apportionment of the veteran's VA 
disability compensation benefits can be made to the appellant 
without causing undue financial hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the claim for apportionment, the Board finds 
that there has been substantial compliance with the VCAA and 
the implementing regulations.  The Board notes that a 
substantially complete application for apportionment was 
received in July 1997, prior to the enactment of the VCAA.  
By letters dated in August 2002 and December 2002 and a 
supplemental statement of the case issued in October 2003, 
well after a rating action was promulgated, the RO provided 
notice to the appellant and the veteran as required by the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the claimant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
appellant would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of 
the line of cases waiting to be adjudicated.  

In the case at hand, the Board notes that both the appellant 
and the veteran were provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, D.C.  They were provided with notice of the 
appropriate law and regulations.  They were provided notice 
of the necessary evidence to submit, and notice of what 
evidence VA would secure.  They were given ample time to 
respond.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  Neither the appellant nor the veteran has 
identified any additional evidence or information that could 
be obtained to substantiate their claims, nor has either 
requested that the Board remand for further development this 
claim that has been pending for more than 6 years and 
remanded on one prior occasion.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

The veteran is service connected for anxiety reaction, 
evaluated as 100 percent disabling.  Effective June 1997, the 
veteran was receiving additional compensation benefits for 
his spouse and a child.  His monthly benefit amount was 
$2015.  Effective February 9, 2000, the child turned 18 and 
was removed as a dependent.  Effective February 9, 2000, the 
veteran's monthly benefit amount was $2036.  Effective 
November 2001, his monthly benefit was $2228.

In July 1997, the appellant requested an apportionment of the 
veteran's compensation award.  She indicated the veteran had 
left her in May 1997, and she could not afford to pay her 
bills.  She indicated that she was currently living with her 
son.

In a statement received by the RO in August 1997, the veteran 
indicated that he left his wife "for abusive reasons."  In 
support of these contentions, the veteran submitted a June 
1997 letter from the Martinsville, Virginia Department of 
Social Services (DSS), wherein it was determined that the 
veteran required adult protective services because his 
physical and medical needs were being neglected.  The letter 
indicates that the veteran's daughter (now his custodian) 
filed the DSS complaint, removed the veteran from the 
appellant's care and brought him to live with her in another 
state.  A June 1997 letter from the University of Chicago 
Hospitals notes that the veteran was incapable of caring for 
himself and required full-time care and assistance for 
bathing, feeding, dressing and toileting.

In a statement received by the RO in August 1997, the 
appellant stated that she was unemployed and received no 
money from the veteran.  She also stated that she had no 
income from any source, including annuities, retirement pay, 
or welfare.  She reported total monthly expenses totaling 
about $986: $400 for rent, $200 for food, $100 for utilities; 
$66 for cable television, $65 for telephone, $100 for 
clothing and $50-$55 for medical expenses. 

In statements signed by the veteran and received by the RO in 
September 1997, it was noted that the veteran's monthly 
income totaled $2407 ($2015 from VA and $392 from Social 
Security) and his monthly expenses totaled $2701.80 
(including: $500 for rent; $300 for food; $95.06 for 
medication; $739 for in-home health care).  In addition, it 
was noted that the veteran's medical condition required the 
purchase of a walker, a lift chair, a wheelchair and bathtub 
stools.  These items were paid for by his daughter.

A November 1997 letter from Henry-Martinville Social Services 
notes:

In 1995, a spousal abuse protective order 
was entered against [the appellant] 
whereby she was ordered to refrain from 
physical abuse upon [the veteran.]  
Unfortunately violent incidents 
continued.  In May [1997, the veteran's 
daughter] intervened, and agreed to take 
[the veteran] to live with her.

In a January 1998 statement, the appellant stated that she 
was evicted from her home and had to live with her son until 
November 1997.  Thereafter, she moved to her sister's house; 
she indicated that she would be able to live with her sister 
until she got some financial help.  The appellant stated that 
she had been doing a little housecleaning to earn money, and 
she also stated that her son gave her some money to cover 
some of her expenses. 

In a June 1998 statement, the appellant stated that, with her 
husband's permission, a homeless man lived with them from 
December 1996 to June 1997.  She indicated that, after her 
husband left her, she lived with her son until November 1997.  
In a November 1998 statement, the appellant stated that she 
was a good wife to her husband, cared for him the best that 
she could, and was faithful to him.

In a statement received by the RO in November 1999, the 
veteran indicated that he last saw his wife in June 1999.

During a January 2001 travel Board hearing, the appellant 
testified that she took good care of the veteran when he was 
living with her.  She further testified that after the 
veteran was removed from her home, she lived with her son for 
a while.  Thereafter, she lived in her sister's mobile home, 
before moving back in with her son.  She stated that she was 
on rental assistance; her son paid her electric bill and her 
mother gave her spending money.  She denied having a steady 
source of income.

In September 2002, the appellant submitted an Improved 
Pension Eligibility Verification Report (EVR), wherein she 
reported recently receiving wages from employment.  
Specifically, she reported making $1012.68 in 2001 and, to 
date, $575 in 2002.  She also reported quitting her job in 
June 2002.  In an attached statement, the appellant reported 
receiving $135 a month for food from social services.  She 
indicated that she no longer had cable television or 
telephone service.  She reported monthly expenses of $250 for 
rent, $82 for electricity in the summer and $160 for 
electricity in the winter, $100 for clothing, $25 for allergy 
and sinus medication, and $50 for "riding fare." 

In a statement received by the RO In January 2003, the 
veteran's daughter reported that the veteran's monthly income 
totaled $2723 ($2287 in VA benefits and $439 in Social 
Security).  His monthly expenses totaled $2723.74: $1840 for 
in home health care, $700 for room and board, $77.96 for 
cable television, and $105.78 in miscellaneous special 
purchases, including toiletries.  

In a statement received by the RO in August 2003, the 
appellant indicated that her mother and son had been keeping 
her electric bill paid; however, her son stopped helping her 
in August 2002 and her electricity was shut off.  She also 
indicated that she was cut off from rental assistance 2 years 
ago.  She wrote, "I'm asking for enough help to get on my 
feet where I can get settled in a warm comfortable home, then 
I can help myself by working."

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a). 

It is not disputed that the veteran and appellant are not 
currently residing together.  The record reflects that the 
veteran reasonably discharged his responsibility for his 
spouse's support up and until approximately June 1997, when 
he stopped living with her. 

The Board thus looks to 38 C.F.R. § 3.451, pertinent to 
special apportionments, which provides that where hardship is 
shown to exist, compensation may be specially apportioned 
between the veteran and his dependent spouse as long as it 
does not cause undue hardship to the other persons in 
interest.  

Income and expense information provided by the appellant 
notes that she most recently worked in 2002, and, at various 
times, had received assistance with her living expenses from 
her mother, sister and son.  She has testified as to her 
financial hardship, with difficulty in meeting expenses such 
as utilities. 

The Board notes that the veteran is receiving VA disability 
compensation at the 100 percent rate, as well as Social 
Security benefits.  However, he also has extensive monthly 
expenses because of his medical problems.  In September 1997, 
he reported monthly expenses in the amount of $2701.80, with 
a monthly income of $2407.  In January 2003, he reported 
monthly expenses in the amount of $2723.74, with a monthly 
income in the amount of $2723.  (Parenthetically, the Board 
notes that the veteran's monthly expenses are, in all 
likelihood, higher because no expense information was 
provided for medication.)  A veteran's benefits will not be 
apportioned where the total benefit payable to the disabled 
person does not permit payment of a reasonable amount to any 
apportionee.  38 C.F.R. § 3.458(a).  Based on the particular 
financial circumstances shown above, although hardship is 
reported by the appellant in terms of being unable to meet 
her monthly expenses on her own, an apportionment of the 
veteran's current monthly disability compensation award would 
result in a financial hardship to him.

Having considered the facts of this case and the applicable 
laws and regulations, the Board finds that an apportionment 
of the veteran's disability compensation benefits is not 
warranted.  Although the Board finds that the appellant is 
experiencing some degree of financial hardship, it is clear 
that apportionment of any of the veteran's VA benefits would 
also create undue hardship for him. 

As noted above, the law does not permit apportionment of VA 
benefits when either the equities are such that apportionment 
would cause undue hardship to the veteran or the total 
benefits payable to the disabled person would not permit 
payment of reasonable amount to the apportionee.  As such is 
the case here, the Board thus concludes that entitlement to 
apportionment is not warranted.


ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



